Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7914 Page 1 of 19



   1
       Dan Booth (MA Bar No. 672090)
   2   DAN BOOTH LAW LLC
   3
       60 Thoreau Street #121
       Concord, MA 01742
   4   dan@danboothlaw.com
   5
       (646) 573-6596
       Admitted Pro Hac Vice
   6
   7   Michael Licari (SBN 265241)
       THE LAW OFFICES OF MICHAEL LICARI
   8   8704 Mariposa Street
   9   La Mesa, CA 91941
       mlicari@joshcogroup.com
  10   (858) 717-0013
  11   Local Counsel

  12   Attorneys for Defendants
  13                         UNITED STATES DISTRICT COURT
  14                      SOUTHERN DISTRICT OF CALIFORNIA
  15
  16   DR. SEUSS ENTERPRISES, L.P.,               Case No.: 3:16-cv-02779-JLS (BGS)
  17
                    Plaintiff,                    DEFENDANTS’ OPPOSITION TO
  18                                              PLAINTIFF’S RENEWED MOTION
  19   v.                                         FOR SUMMARY JUDGMENT;
                                                  REQUEST FOR RELIEF PURSUANT
  20                                              TO FED. R. CIV. P. 56(f)(1)
       COMICMIX LLC; GLENN
  21   HAUMAN; DAVID JERROLD
       FRIEDMAN a/k/a DAVID                       Honorable Janis L. Sammartino
  22
       GERROLD; and TY
  23   TEMPLETON,                                 Hearing:   June 10, 2021, 1:30 p.m.
                                                  Courtroom: 4D
  24                 Defendants.
  25
  26
  27
  28
                                                  1
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7915 Page 2 of 19



   1   I.     Introduction.
   2          Defendants ComicMix LLC, Glenn Hauman, David Gerrold, and Ty
   3   Templeton (“Defendants”) oppose Plaintiff Dr. Seuss Enterprises, L.P.’s (“DSE”)
   4   renewed motion for summary judgment on three of its copyright infringement
   5   claims, which further requests a finding of willfulness and $225,000 in enhanced
   6   damages. ECF No. 175. DSE fails to establish that it is entitled to judgment on any
   7   issue or claim, as material questions of fact remain as to the extent of infringement,
   8   if any, and the scope of relief available.
   9          Deciding any aspect of DSE’s motion would be premature because viable
  10   defenses are unresolved. The Ninth Circuit’s Unicolors decision makes the validity
  11   of two of DSE’s copyright registrations a live issue that requires a referral to the
  12   Copyright Office. ECF No. 177. DSE does not establish that the use of copyright-
  13   protected material was greater than de minimis from each Dr. Seuss book. See id. p.
  14   19. DSE also cannot establish willful infringement to justify enhanced damages
  15   because the evidence shows that Defendants sought to employ fair use, not to
  16   infringe. The Court should grant Defendants summary judgment pursuant to Rule
  17   56(f)(1) and find that they did not infringe willfully, and that any infringement was
  18   innocent and subject to at most minimal damages.
  19   II.    Procedural History.
  20          DSE alleged that Defendants’ unpublished 2016 book Oh, the Places You’ll
  21   Boldly Go! (“Boldly”) infringed its copyrights in Dr. Seuss books including Oh, the
  22   Places You’ll Go! (“Go!”), The Sneetches and Other Stories (“Sneetches”) and How
  23   the Grinch Stole Christmas (“Grinch”), and certain alleged trademarks. ECF Nos.
  24   1, 39. This Court granted summary judgment to Defendants on all claims. ECF No.
  25   149. The Ninth Circuit affirmed the judgment on the trademark claims, but reversed
  26   and remanded the grant of summary judgment as to copyright fair use. Dr. Seuss
  27   Enters., L.P. v. ComicMix LLC, 983 F.3d 443 (9th Cir. 2020) (“Opinion”).
  28
                                                    2
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7916 Page 3 of 19



   1          On remand, Defendants renew their request to refer the questions of
   2   invalidity for Go! and Grinch to the Register of Copyrights. ECF No. 177. DSE
   3   again moves for summary judgment of willful infringement of Go!, Grinch, and
   4   Sneetches, and requests enhanced damages of $75,000 per work. ECF No. 175.
   5   III.   Legal Standard.
   6          “The court shall grant summary judgment if the movant shows that there is
   7   no genuine dispute as to any material fact and the movant is entitled to judgment as
   8   a matter of law.” Fed. R. Civ. P. 56(a). A “material fact” is one that might affect the
   9   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A
  10   genuine dispute of a material fact is ‘one that could reasonably be resolved in favor
  11   of either party.’” Folkens v. Wyland Worldwide, LLC, 882 F.3d 768, 773 (9th Cir.
  12   2018) (quoting Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004)). “In
  13   addition to the defense of a genuine dispute of material fact, to successfully resist
  14   summary judgment, there must be at least one viable theory of law under the
  15   asserted facts that would, if true, entitle the opponent of the motion to judgment as
  16   a matter of law.” Arney v. United States, 479 F.2d 653, 661 (9th Cir. 1973).
  17          The Court is “required to view the facts and draw reasonable inferences in
  18   the light most favorable to the [nonmoving] party.” Scott. v. Harris, 550 U.S. 372,
  19   378 (2007). The Court may not weight evidence or make credibility determinations,
  20   which are “jury functions, not those of a judge.” Anderson, 477 U.S. at 255.
  21   IV.    Argument.
  22          Beyond fair use, Defendants’ pleaded defenses to the copyright infringement
  23   claims include invalidity as to Go! and Sneetches, and de minimis use as to
  24   Sneetches and Grinch. ECF No. 53 pp. 16 & 19-31 (Twelfth, Sixteenth, Nineteenth,
  25   and Twenty-Second Affirmative Defenses). Evidence supporting the well-founded
  26   defenses requires that DSE’s renewed motion for summary judgment be denied.
  27   DSE fails to show willful infringement. Its showing instead supports the Court
  28
                                                  3
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7917 Page 4 of 19



   1   finding that any infringement was not willful but innocent and entering summary
   2   judgment for Defendants on that issue. DSE has no actual damages and it is entitled
   3   to at most the minimum statutory damages available.
   4       A.      The copyright registration validity issue must be fully resolved before
                   any determination of liability as to Go! and Sneetches.
   5
                Valid registration is a threshold issue. 17 U.S.C. § 411(a). “[T]he Copyright
   6
       Act expressly prohibits copyright owners from bringing infringement actions
   7
       without first properly registering their work.” Unicolors, Inc. v. H&M Hennes &
   8
       Mauritz, L.P., 959 F.3d 1194, 1197 (9th Cir. 2020). And “courts may not consider
   9
       in the first instance whether the Register of Copyrights would have refused
  10
       registration due to the inclusion of known inaccuracies in a registration
  11
       application.” Id. This Court decided the materiality of the inaccuracies in the Go!
  12
       and Sneetches registrations without referring the question to the Register. ECF No.
  13
       88. Under Unicolors, the Court must solicit and consider the Register’s opinion as a
  14
       basis for a new determination on validity before deciding the infringement claims.
  15
                A copyright registration can raise at most a presumption of validity, which is
  16
       “not tantamount to holding that [the plaintiff] in fact owns a valid copyright.”
  17
       United Fabrics Int’l, Inc. v. C&J Wear, Inc., 630 F.3d 1255, 1258 (9th Cir. 2011).
  18
       “To rebut the presumption, an infringer must simply offer some evidence or proof
  19
       to dispute or deny the plaintiff’s prima facie case of infringement.” Id. at 1257; see
  20
       ECF No. 107-1 p. 17. Defendants have presented substantial evidence rebutting that
  21
       presumption, namely the facial, apparently fatal mistakes in the Sneetches and Go!
  22
       registration certificates. See ECF Nos. 57-1, 177.
  23
                After the Court denied Defendants’ motion for referral, they did not waive or
  24
       abandon the issue by not raising it again at the summary judgment stage. “Given
  25
       the churning of the law” in the Ninth Circuit before the Unicolors decision,
  26
       Defendants had not “slept on their rights.” Golden Gate Hotel Ass’n v. City &
  27
  28
                                                   4
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7918 Page 5 of 19



   1   County of San Francisco, 18 F.3d 1482, 1487 (9th Cir. 1994) (vacating order
   2   striking a defense that new Ninth Circuit precedent had made viable).
   3            DSE concedes that the registration issue was not taken up on appeal. Fair use
   4   was “the only copyright-related question before the Ninth Circuit.” ECF No. 175-1
   5   p. 11. DSE contends that “Defendants did not appeal from that decision [denying
   6   the referral to the Register of Copyrights] and cannot attack the validity of DSE’s
   7   copyrights at the remand stage.” Id. p. 15 (citing In re Cellular 101, Inc., 539 F.3d
   8   1150, 1155 (9th Cir. 2008)). But In re Cellular 101 is inapposite, as it concerned a
   9   defense that was not raised in an answer to the complaint, or in the lower courts, or
  10   in an earlier appeal, when no intervening change in law was claimed. Id. at 1155.
  11   Here, Defendants undeniably raised invalidity in their answer and motion for
  12   referral. And though that motion was denied, the Unicolors decision restored the
  13   defense to viability after the appeal was briefed and argued.
  14            Referral is both mandatory and ripe. DSE has not shown that, if the
  15   Copyright Office had known that Go! and Sneetches incorporated previously
  16   published work, it would have issued registrations despite the nondisclosure. The
  17   question must be put to the Register of Copyrights. Under Unicolors, until she is
  18   heard from, no reasonable trier of fact can decide the validity of registration and the
  19   merits of the Go! and Sneetches claims cannot be resolved. Therefore DSE’s
  20   motion for summary judgment must be denied.
  21       B.      The de minimis defense must be fully resolved before any
                   determination of liability as to Sneetches and Grinch.
  22
                DSE claims that “Defendants have not contested the substantial similarity
  23
       between Boldly and the DSE Works,” namely Go!, Sneetches, and Grinch. ECF No.
  24
       175-1 p. 9. To the contrary, Defendants have consistently contended that Boldly
  25
       makes no more than de minimis use of Sneetches and Grinch, using only the
  26
       discrete elements that Defendants considered necessary to make their mashed-up
  27
       references explicit. DSE fails to show that Boldly is substantially similar to each
  28
                                                   5
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7919 Page 6 of 19



   1   work, as required to make out its affirmative case. See id. p. 15. It argues only that
   2   Boldly is substantially similar to “elements of the DSE Works” as a group, not each
   3   book individually. Id. The Ninth Circuit found that Boldly copied aspects of “14 of
   4   Go!’s 24 pages.” Opinion p. 20. But its use of any other Dr. Seuss work was de
   5   minimis. And as DSE recognizes, fair use was “the only copyright-related question
   6   before the Ninth Circuit.” ECF No. 175-1 p. 11. The Ninth Circuit did not dispose
   7   of the de minimis defense or even mention it. It remains subject for consideration.
   8   And DSE fails to prove that Boldly made substantial enough use of Sneetches or
   9   Grinch’s copyright-protected elements to amount to infringement.
  10          “For an unauthorized use of a copyrighted work to be actionable, the use
  11   must be significant enough to constitute infringement.” Newton v. Diamond, 388
  12   F.3d 1189, 1192-93 (9th Cir. 2003). “This means that even where the fact of
  13   copying is conceded, no legal consequences will follow from that fact unless the
  14   copying is substantial.” Id. at 1193. “In other words, to establish its infringement
  15   claim, Plaintiff must show that the copying was greater than de minimis.” VMG
  16   Salsoul, LLC v. Ciccone, 824 F.3d 871, 877 (9th Cir. 2016). See also Google LLC
  17   v. Oracle Am., Inc., No. 18-956, slip op. at 28-29 (Apr. 5, 2021) (“If a defendant
  18   had copied one sentence in a novel, that copying may well be insubstantial.”).
  19          Boldly employs elements of only two illustrations from Sneetches and one
  20   from Grinch, each in significantly different form. ECF No. 115-2 at 303:22-306:22;
  21   see ECF No. 39 pp. 14-16. It does not copy any text from either book.
  22          These takings are quantitatively insignificant. Sneetches and Grinch include
  23   33 illustrations apiece, counting their covers. ECF No. 69 p. 16; see ECF No. 107-
  24   22 Ex. 10. Thus, Boldly adapts visual aspects from 2 of 33 Sneetches illustrations,
  25   or 6%, and 1 of 33 Grinch illustrations, or 3%. DSE is estopped from arguing that
  26   takings to that extent are substantial, based on the contrary positions it took against
  27   Defendants’ motion for a referral to the Register of Copyrights. According to DSE,
  28
                                                  6
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7920 Page 7 of 19



   1   some 22 lines out of 245 in Sneetches, or 9%, were drawn in some measure from
   2   previously published works; and according to DSE, that was not substantial enough
   3   to require mention to the Copyright Office. ECF No. 69 p. 16. Agreeing, the Court
   4   found it “evident that the amount of lines used in [Sneetches] is not significant.”
   5   ECF No. 88 pp. 7-8. If 9% was not a substantial use of previously published
   6   material, then 6% and 3% cannot be.
   7          Boldly’s use of Sneetches and Grinch elements is also qualitatively
   8   insubstantial, because those elements were not particularly significant to the Dr.
   9   Seuss books. “Quantitatively insignificant infringement may be substantial only if
  10   the material is qualitatively important to plaintiff’s work.” Apple Computer, Inc. v.
  11   Microsoft Corp., 821 F. Supp. 616, 624 (N.D. Cal. 1993). Boldly includes no Dr.
  12   Seuss characters: no Sneetches, Zax, or Whos, and no Grinch. It also does not
  13   include, use, or allude to the plots, storylines, dialogues, monologues, or narration
  14   found in Sneetches or Grinch. DSE seemed to acknowledge the point, as it alleged
  15   that Boldly “misappropriates” the title and “story arc” of Go!, but not of Sneetches
  16   or Grinch. ECF No. 39 ¶ 35. For example, the MacGuffin of the title story in
  17   Sneetches is a Star-On Machine that places star-shaped status symbols on the
  18   Sneetches’ bellies, a function that the Ninth Circuit called the book’s “heart” and
  19   “expressive core,” central to its plot, character and moral. Opinion p. 23. Boldly
  20   depicts the machine shorn of that role, “‘repurposed to remind you of the
  21   transporter in Star Trek.’” Id. The characters bear delta-like Starfleet insignia, not
  22   star symbols. Boldly strips the machine of its central purpose and uses only its
  23   appearance. Moreover, seven “different iterations of the machine appear in ten” of
  24   Sneetches’ pages. Id. The particular view of the machine that Boldly repurposed
  25   appears no more significant to the story in Sneetches than the others. ECF No. 107-
  26   22 Ex. 11 pp. 302-06, 309-10.
  27
  28
                                                  7
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7921 Page 8 of 19



   1          Likewise, the Zax faceoff repurposed in Boldly was one of only four views of
   2   the same faceoff in Sneetches, and not the one that Dr. Seuss treated as more
   3   substantial by reproducing it on the title page.1 Id. pp. 298, 312-15; Opinion p. 18.
   4   And Boldly draws from the layout of a Grinch illustration depicting the Whos in
   5   Whoville enjoying Christmas, which is just one of six such illustrations in Grinch,
   6   no more important than the other five—and not one of the two featured on Grinch’s
   7   first and last pages. ECF No. 107-22 Ex. 10 pp. 268, 271-73, 290, 293; ECF No.
   8   107-23 at 137:1-138:18; see Opinion p. 17.
   9          DSE has not shown that Boldly’s limited, fragmented use of Sneetches and
  10   Grinch would have even a de minimis effect on their sales. DSE offers no evidence
  11   that the few illustrations employed drive any purchasing decisions. See Hustler
  12   Mag. v. Moral Majority, Inc., 796 F.2d 1148, 1156 (9th Cir. 1986) (“the effect on
  13   the marketability of back issues of the entire magazine is de minimis because [the
  14   amount used] is only one page of a publication which would be purchased for ‘its
  15   other attractions’”). At summary judgment, DSE argued that “discovery has shown
  16   that Boldly is likely to supplant the market for Go! as well as its derivatives”—not
  17   for Grinch or Sneetches. ECF No. 107-1 p. 20; accord pp. 27-29. The Ninth Circuit
  18   also saw potential market consequences only for Go! derivatives: “Works like
  19   Boldly would curtail Go!’s potential market for derivative works.” Opinion p. 28.
  20          The Court may find de minimis use at the summary judgment stage. See
  21   Newton, 388 F.3d 1189; VMG, 824 F.3d 871. If the Court does not so find, then
  22   summary judgment should still be denied. Typically, “[w]hether Defendants’ use is
  23   considered de minimis is a question of fact for the jury.” Lanard Toys v. Anker Play
  24
       1
         The Zax faceoff repurposed in Boldly was itself a derivative work, based on an
  25
       earlier published story that went undisclosed when the copyright for Sneetches was
  26   registered and renewed. ECF Nos. 69-2, 69-3 p. 28, 69-6 p. 5. DSE also failed to
       inform the Copyright Office that the story has entered the public domain. ECF No.
  27
       120 pp. 8-9. The Register of Copyrights must address the dubious validity of the
  28   Sneetches registration before the Court can properly measure the de minimis issue.
                                                  8
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7922 Page 9 of 19



   1   Prods., No. 19-4350-RSWL-AFMx, 2020 U.S. Dist. LEXIS 221783, *67 (C.D.
   2   Cal. Nov. 12, 2020). The factfinder must determine whether the substantiality of the
   3   few uses of Sneetches and Grinch in Boldly exceed the de minimis threshold.
   4       C.      The Court should not reach damages at this stage, but if it does, the
                   evidence supports a finding of not willful but innocent infringement.
   5
                The case cannot proceed to judgment until all defenses are resolved. Each
   6
       work allegedly infringed is subject to a viable defense, so assessing damages as to
   7
       any work would be premature. The Court should not reach damages at this stage.
   8
                Any judgment assessing statutory damages beyond the statutory minimum
   9
       would be not just premature but unconstitutional. Feltner v. Columbia Pictures TV,
  10
       523 U.S. 340, 355 (1998). “‘[T]here is no right to a jury trial when a judge awards
  11
       the minimum statutory damages.’” Reed v. Ezelle Inv. Props., 353 F. Supp. 3d
  12
       1025, 1027 n. 4 (D. Or. 2018) (quoting GoPets Ltd. v. Hise, 657 F.3d 1024, 1034
  13
       (9th Cir. 2011)). DSE seeks an award that is 100 times greater than the statutory
  14
       minimum of $750 per infringed work and 375 times greater than the minimum for
  15
       works innocently infringed. 17 U.S.C. § 504(c)(2). DSE demanded a jury trial “on
  16
       all issues and claims so triable.” ECF No. 39 at 30. Defendants are entitled to rely
  17
       on that demand. Fuller v. City of Oakland, 47 F.3d 1522, 1530-31 (9th Cir. 1995).
  18
                Further, DSE’s claim for enhanced damages based on “willful infringement”
  19
       is not supported by the evidence and must be denied. If the Court reaches the issue,
  20
       it should grant summary judgment for Defendants pursuant to Rule 56(f)(1), find
  21
       that any infringement was not willful but innocent, and award no more than the
  22
       $750 per work, or $200 per work innocently infringed. 17 U.S.C. § 504(c)(2).
  23
                   a. Defendants did not commit willful infringement.
  24
                DSE fails to meet the plaintiff’s burden to prove willful infringement. 17
  25
       U.S.C. § 504(c)(2); H.R. Rep. No. 1476, 94th Cong., 2d Sess. 163 (1976) (“the
  26
       burden of proving willfulness rests on the copyright owner”). DSE still “mistakes
  27
       Defendants’ intentional use of DSE works with willful infringement, though
  28
                                                   9
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7923 Page 10 of 19



   1   Defendants acted on a well-founded, good-faith belief that Boldly is fair use.” ECF
   2   No. 120 p. 2.
   3          Willfulness may be found when “there can be no argument that defendants
   4   believed that their use was privileged in any way.” Getaped.com, Inc. v. Cangemi,
   5   188 F. Supp. 2d 398, 403 (S.D.N.Y. 2002). That is not the case here. Defendants
   6   who believe their work is a fair use are not willful infringers unless “the copyright
   7   law supported the plaintiffs’ position so clearly that the defendants must be deemed
   8   as a matter of law to have exhibited a reckless disregard of the plaintiffs’ property
   9   rights.” Princeton Univ. Press v. Mich. Document Servs., 99 F.3d 1381, 1392 (6th
  10   Cir. 1996).
  11          Copyright precedent did not clearly support DSE’s position when Defendants
  12   conceived and developed Boldly in 2016. To the contrary, as the Ninth Circuit had
  13   recently acknowledged, the fair use factors are “porous,” and other courts
  14   sometimes “threw up their hands because the doctrine is ‘so flexible as virtually to
  15   defy definition.’” Monge v. Maya Magazines, Inc., 688 F.3d 1164, 1171 (9th Cir.
  16   2012) (quoting Princeton, 99 F.3d at 1392). No court had considered how fair use
  17   applies to a mash-up before DSE filed suit. And at first measure, the Court found a
  18   “near-perfect balancing of the factors,” in which “‘the most important factors’
  19   …stand in equipoise” and, “although it would appear that the purposes of copyright
  20   favor Defendants, that determination is also a close and unsettled call.” ECF No. 38
  21   p. 13. After discovery, the Court granted summary judgment on the fair use
  22   defense. ECF No. 149. The Ninth Circuit’s different view in 2020 did not convert
  23   Defendants’ good-faith intentions in 2016 into willful infringement, willful
  24   blindness, or reckless disregard.
  25          Defendants believed in good faith, at all material times, that their use of any
  26   DSE copyright would be a fair use. Their “internal communications during the
  27   production of [the allegedly infringing book] clearly demonstrate their belief” that
  28
                                                  10
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7924 Page 11 of 19



   1   their work would not constitute infringement. Schiffer Publ’g Ltd, v. Chronicle
   2   Books, LLC, No. 03-4962, 2005 U.S. Dist. LEXIS 416, *18 (E.D. Pa. Jan. 11, 2005)
   3   (finding no willful infringement). They first formulated the mash-up concept of
   4   Boldly when Hauman said, “If we’re parodying TWO things (Pat the Bunny and
   5   Trek) we’re on safer ground, I think.” ECF No. 107-30. Though phrased in terms of
   6   “parody,” Hauman was anticipating how fair use might apply to mash-ups. He said
   7   he was “slightly concerned, although we’re pretty well protected by parody. (Of
   8   course, IANAl, but I feel pretty secure on the point. It helps that we’re using Trek
   9   to parody Seuss and Seuss to parody Trek.)” ECF No. 107-22 Ex. 18 p. 2. As the
  10   Ninth Circuit has now held, “mash-ups can be fair use.” Opinion p. 12.
  11          Discussing the earlier DSE lawsuit Dr. Seuss Enterprises, L.P. v. Penguin
  12   Books USA, Inc., 109 F.3d 1394 (9th Cir. 1997), Hauman further noted that the case
  13   had “helped define the distinction between parody and satire,” while adding,
  14   “Luckily, we come down well on the side of parody here.” Id. Again referencing
  15   Penguin, he said: “this is a parody of [DSE’s] work, which legally allows for reuse,
  16   vs. satire, which doesn’t. Ironically it was a Seuss lawsuit that helped define the
  17   legal distinction.” ECF No. 107-43 p. 2. DSE calls Hauman’s knowledge of
  18   Penguin “convincing” evidence of willful blindness. ECF No. 175-1 p. 21. But
  19   evidence that defendants know of third-party infringers like Penguin “does not
  20   show that the [defendants] understood their own actions to be culpable.”
  21   RCA/Ariola, Int’l, Inc. v. Thomas & Graystron Co., 845 F.2d 773, 779 (8th Cir.
  22   1988) (affirming finding that infringements were not willful). When infringement
  23   depends on unsettled questions of law, summary judgment on willfulness is not
  24   proper. See id. (citing Hearst Corp. v. Stark, 639 F. Supp. 970, 980 (N.D. Cal.
  25   1986)). And reliance on legal precedent, even erroneously, can negate a finding of
  26   willfulness. In Schiffer, during a book’s pre-production review, a non-attorney cited
  27   Bridgeman Art Library Ltd. v. Corel Corp., 25 F. Supp. 2d 421 (S.D.N.Y. 1998), as
  28
                                                  11
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7925 Page 12 of 19



   1   support for her belief that the plaintiffs’ works were not copyrightable: “‘there is no
   2   © in the photography of a flat piece (ruling against Bridgheman [sic] in 2000) as
   3   there is no creativity in it so we are OK on that score.’” 2005 U.S. Dist. LEXIS 416,
   4   *18. The Schiffer court found her belief supported a finding that the infringement
   5   was not willful, id., although it had found the defendants’ reliance on Bridgeman
   6   was “misplaced.” Id., 2004 U.S. Dist. LEXIS 23052, *26 (E. D. Pa. Nov. 12, 2004).
   7   Similarly, Hauman’s discussion of Penguin evidences good-faith belief in fair use.
   8          Hauman’s public position was consistent. He told a ThinkGeek buyer who
   9   asked if the work was licensed, “No license, this is straight parody fair use of both
  10   Seuss and Trek.” ECF No. 107-42 p. 2. The Kickstarter campaign page called
  11   Boldly “a parody mash-up.” ECF No. 107-50 p. 3. It noted that some might
  12   disagree: “While we firmly believe that our parody, created with love and affection,
  13   fully falls within the boundary of fair use, there may be some people who believe
  14   that this might be in violation of their intellectual property rights.” Id. p. 6.
  15   Foreseeing DSE’s standard anti-fair use stance did not make the Defendants’ belief
  16   in fair use reckless or willful. Awareness of “risk” does not suffice. A court’s
  17   finding “that the defendants knew or should have known that they were not certain
  18   about whether title was clear” is consistent with negligence, not willfulness.
  19   Grateful Dead Prods. v. Auditory Odyssey, No. 94-56258, 1996 U.S. App. LEXIS
  20   1626, *4-5 (9th Cir. Jan. 18, 1996). Mere negligence is not willfulness. Erickson
  21   Prods. v. Kast, 921 F.3d 822, 833 (9th Cir. 2019).
  22          Their good faith was reasonably based on decades in the publishing industry
  23   and work on other fair use parodies and mashups. Gerrold had written a Sherlock
  24   Holmes/Oscar Wilde mashup story and A Doctor for the Enterprise, a Dr. Who/Star
  25   Trek mashup comic. ECF No. 107-22 Ex. 18 p. 2, ECF No. 107-24 at 27:24-30:8,
  26   ECF No. 107-25 at 68:16-69:4. Templeton had worked on many fair use parodies,
  27   including at Mad and National Lampoon, and was “familiar with parody culture” in
  28
                                                   12
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7926 Page 13 of 19



   1   such works as Bored of the Rings, Goodnight Keith Moon, and Goodnight Batcave.
   2   ECF No. 107-23 at 111:19-115:2, 121:16-122:8, 180:11-184:10, 222:9-225:10. As
   3   he put it, it is “a commonality in parody publishing that you try to match the thing
   4   you are parodying.” Id. at 123:22-124:11, 131:4-6, 184:11-15. Their reliance on
   5   their extensive experience was reasonable, not reckless or blind.
   6          DSE argues that Defendants either ignored its cease-and-desist letters or
   7   failed to consult a lawyer in response. ECF No. 175-1 pp. 18-20. The evidence
   8   shows that Defendants promptly engaged counsel and responded. The day that DSE
   9   sent the first cease-and-desist letter, Hauman told Templeton, “The mistake that the
  10   C&D makes is that they think we’re not parodying Seuss, when we very
  11   specifically are. … We’re obviously commenting on Dr. Seuss.” ECF No. 107-64.
  12   He concluded that DSE had no basis to oppose a book it had not read, while it was
  13   still being drafted, so the letter was “running a bluff.” Id. Yet the same day,
  14   Hauman forwarded the letter to Andrews McMeel Publishing, which had agreed to
  15   print and distribute Boldly, precipitating AMP’s withdrawal. ECF Nos. 107-56,
  16   107-63, 107-60, 107-68 p. 2. Within a month of that first letter, Hauman also
  17   consulted a free-speech attorney in California who opined that Boldly would be
  18   protected by fair use, Defendants’ lead counsel sent DSE a letter offering the same
  19   opinion, and Hauman told Kickstarter of his “good faith belief” that the project had
  20   been “misidentified as infringing.” ECF Nos. 107-68, 107-69, 120 p. 10. A month
  21   was a reasonable time to respond. See United Fabrics Int’l, Inc. v. G-III Apparel
  22   Grp., Ltd., Case No. CV13-00803-ODW, 2013 U.S. Dist. LEXIS 180839, *16
  23   (C.D. Cal. Dec. 27, 2013) (“a jury could find that three months was a reasonable
  24   time for Defendants to investigate the infringement claims”); cf. Guess?, Inc. v.
  25   Tres Hermanos, 993 F. Supp. 1277, 1286 (C.D. Cal. 1997) (“The nine month delay
  26   from the cease-and-desist letter to the filing of suit is a reasonable time for Plaintiff
  27   to have allowed Defendants to respond to its request and pursue settlement
  28
                                                  13
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7927 Page 14 of 19



   1   avenues.”). And a determination that use is not infringing, even if inaccurate, “does
   2   not necessarily constitute knowing or reckless copyright infringement.”
   3   Shapkin/Crossroads Prods. v. Legacy Home Video, No. 96-55650, 1997 U.S. App.
   4   LEXIS 23175, *9 (9th Cir. Aug. 29, 1997).
   5          DSE’s arguments about its cease-and-desist letters fail to show willfulness,
   6   given Defendants’ good-faith beliefs. “‘[A] party accused of infringement, who
   7   reasonably and in good faith believes the contrary, is not willful.’” Petrella v.
   8   Metro-Goldwyn-Mayer, Inc., 695 F.3d 946, 956 n. 4 (9th Cir. 2012) (quoting 3
   9   Nimmer on Copyright § 12.06[B][5]), rev’d on other grounds, 572 U.S. 663 (2014).
  10   Accordingly, “[c]ontinued use of a work even after one has been notified of his or
  11   her alleged infringement does not constitute willfulness so long as one believes
  12   reasonably, and in good faith, that he or she is not infringing.” Evergreen Safety
  13   Council v. RSA Network Inc., 697 F.3d 1221, 1228 (9th Cir. 2012) (citing Princeton
  14   Univ. Press, 99 F.3d at 1381). DSE cites no court holding that a finding of non-
  15   willfulness is unavailable to parties who act without conferring with counsel. See
  16   Henley v. Devore, 733 F. Supp. 2d 1144, 1166 (C.D. Cal. 2010) (denying fair use
  17   defense while “declin[ing] to hold that an infringer must, as a matter of law, consult
  18   an attorney or investigate complicated fair use doctrine to avoid a finding of
  19   willfulness”). Even if it perhaps “showed poor judgment in moving forward …
  20   without seeking legal advice …the record on summary judgment does not support a
  21   finding of willfulness.” Idearc Media Corp. v. Northwest Directories, Inc., 623 F.
  22   Supp. 2d 1223, 1233 (D. Or. 2008). “Defendants’ behavior after receiving notice of
  23   plaintiffs’ claims of copyright infringement did not rise to the level of reckless
  24   disregard – one who, after receiving notice of a possible infringement either ‘sneers
  25   in the face of the copyright owner’ or ‘hides its head in the sand like an ostrich.’”
  26   Schiffer, 2004 U.S. Dist. LEXIS 23052, *20-21 (quoting Video Views v. Studio 21,
  27   925 F.2d 1010, 1021 (7th Cir. 1991)).
  28
                                                  14
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7928 Page 15 of 19



   1          “The fact that Boldly was never published” is compelling evidence that
   2   Defendants are not willful infringers. ECF No. 175-1 p. 26. They pledged not to
   3   publish or sell it “unless and until they should be prevail in this action.” ECF No.
   4   53 p. 15. They kept true to their word even after they were cleared of all claims,
   5   forgoing reliance on this Court’s fair use finding for nearly two years over the
   6   course of the appeal. Their fastidious good faith was the opposite of recklessness.
   7   Cf. Zomba Enters. v. Panorama Records, Inc., 491 F.3d 574, 584-85 (6th Cir. 2007)
   8   (affirming willfulness finding; defendant “exhibited a reckless disregard” for
   9   plaintiff’s rights by selling infringing works in reliance on a claim of fair use after
  10   the court entered a consent order forbidding further sales).
  11          If any dispute of fact remains as to whether any infringement was willful, the
  12   issue cannot be disposed by summary judgment. When the “salient issue [is]
  13   whether Defendants had a reasonable, good faith belief that their conduct did not
  14   infringe Plaintiff’s copyrights. … Questions of ‘good faith’ and ‘reasonableness’
  15   generally are reserved for the jury.” Clinton v. Adams, Case No. CV 10-9746
  16   ODW, 2012 U.S. Dist. LEXIS 196209, *11-12 (C.D. Cal. May 7, 2012), rev’d in
  17   part on other grounds, 555 Fed. Appx. 737 (9th Cir. 2014). See also Erickson
  18   Prods. v. Kast, 921 F.3d 822, 833 (9th Cir. 2019), Henley, 733 F. Supp. 2d at 1166.
  19   If the Court does not grant Defendants summary judgment on the issue it should
  20   present the issue to the jury.
  21             b. Any infringement should be found innocent.
  22          The Court should instead find that any infringement was innocent because
  23   Defendants were “not aware and had no reason to believe that [their] … acts
  24   constituted an infringement of copyright.” 17 U.S.C. § 504(c)(2). Innocence is
  25   established where a defendant reasonably believed its “acts did not constitute
  26   infringement” or “that he was not engaging in the acts constituting infringement.”
  27   Rosen v. Netfronts, Inc., No. CV 12-658 CAS, 2013 U.S. Dist. LEXIS 96532, *11
  28   (C.D. Cal. July 9, 2013).
                                                  15
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7929 Page 16 of 19



   1          The evidence shows that Defendants believed they were “acting within the
   2   dictates of copyright law.” Peker v. Master Collection, No. CV-98-672, 2001 U.S.
   3   Dist. LEXIS 25371, *4 (E.D.N.Y. Sept. 18, 2001) recommending $200 damages
   4   award in accordance with Section 504(c)(2)), adopted and aff’d in pertinent part,
   5   47 Fed. Appx. 597 (2d Cir. 2002). That belief was reasonable, as borne out by in
   6   this action. They were not aware in 2016 that Boldly would be found an
   7   infringement on appeal in 2020, and they reasonably believed that it would not be.
   8   This Court found the issue of fair use close and unsettled at the pleadings stage, and
   9   found fair use at summary judgment. The Ninth Circuit’s different opinion on de
  10   novo review does not make those decisions unreasonable. The statutory minimum is
  11   appropriate “where the defendant’s defense was based on a non-frivolous but
  12   ultimately unsuccessful legal argument.” NFL v. Primetime 24 Joint Venture, 131
  13   F. Supp. 2d 458, 478 (S.D.N.Y. 2001) (collecting cases).
  14             c. No damages award should exceed the statutory minimum.
  15          DSE’s request for $225,000 in damages shocks the conscience. Boldly was
  16   not published, brought Defendants no sales and no profits, and caused DSE no
  17   actual damages or other losses. “While a plaintiff in a trademark or copyright
  18   infringement suit is entitled to damages that will serve as a deterrent, it is not
  19   entitled to a windfall.” Daimler AG v. A-Z Wheels LLC, No. 16-cv-875-JLS, 2020
  20   U.S. Dist. LEXIS 204301, *6-7 (S.D. Cal. Nov. 2, 2020) (quoting Adobe Sys. v.
  21   Tilley, No. 09-01085-PJH, 2010 WL 309249, *5 (N.D. Cal. Jan. 19, 2010)). “Courts
  22   should ensure that statutory damages awards … ‘bear[] a plausible relationship to
  23   Plaintiff’s actual damages.’” Adobe Sys. v. Nwubah, No. 18-CV-06063-LHK, 2020
  24   U.S. Dist. LEXIS 109922, *41 (N.D. Cal. June 23, 2020) (quoting Yelp Inc. v.
  25   Catron, 70 F. Supp. 3d 1082, 1102 (N.D. Cal. 2014)). DSE has none.
  26          While statutory damages need not correspond directly with actual damages,
  27   the total absence of actual damages supports only the minimum award. “‘[T]he
  28   legislative history of the Copyrights Act, while not entirely clear on this point,
                                                  16
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7930 Page 17 of 19



   1   seems to contemplate that when a plaintiff does not establish that any damage has
   2   resulted from an infringement, the minimum amount of $250 will be awarded.’”
   3   Mon Cheri Bridals, LLC v. Cloudflare, Inc., No. 19-cv-01356-VC (TSH), 2021
   4   U.S. Dist. LEXIS 65446, *6 (N.D. Cal. Apr. 1, 2021) (quoting Bly v. Banbury
   5   Books, Inc., 638 F. Supp. 983, 987 (E.D. Pa. 1986)). That Congressional history
   6   states that “the plaintiff in an infringement suit is not obliged to submit proof of
   7   damages and profits and may choose to rely on the provision for minimum statutory
   8   damages.” Id. (quoting H.R. Rep. No. 1476 at 161). Congress deems the statutory
   9   minimum a sufficient deterrent for good-faith users. As the House Report further
  10   explains, “by establishing a realistic floor for liability, the [innocent infringer]
  11   provision preserves its intended deterrent effect.” H.R. Rep. No. 1476, at 163.
  12          So DSE is incorrect when contending that an award must be substantial to
  13   have a “deterrent effect on others” or to “discourag[e] the defendant[s] from future
  14   infringements.” Doc. 175-1 p. 25. It is telling that what DSE wants to discourage
  15   and deter are unwritten works like “Oh the Places Yoda’ll Go!, Oh the Places
  16   You’ll Pokemon Go!, Oh the Places You’ll Yada Yada Yada! … ‘Picard Hears A
  17   Q’ and ‘One Kirk, Two Kirk, Red Shirt, Blue Shirt.’” Id. Sight unseen, DSE judges
  18   these hypothetical, potential fair use works to be future infringements, just as it
  19   insisted that Boldly was not a fair use work without asking to review a copy. Doc.
  20   No. 53 pp. 17-18 (Fifteenth Affirmative Defense ¶¶ 17-18). Its apparent goal is “a
  21   chilling effect on creativity insofar as [it] discourage[s] the fair use of existing
  22   works in the creation of new ones.” SOFA Entm’t, Inc. v. Dodger Prods., Inc., 709
  23   F.3d 1273, 1280 (9th Cir. 2013). DSE never saw a fair use that it didn’t dislike. See
  24   Lombardo v. Dr. Seuss Enters., L.P., 729 Fed. Appx. 131 (2d Cir. 2018). But “a
  25   copyright holder cannot prevent another person from making a ‘fair use’ of
  26   copyrighted material.” Google, No. 18-956, slip op. at 13. The chilling effect that
  27   DSE seeks is contrary to public policy, not a basis for an enhanced award.
  28
                                                   17
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7931 Page 18 of 19



   1          DSE’s disproportionate request for $225,000 further justifies the most
   2   minimal award allowed. See Dream Games of Ariz., Inc. v. PC Onsite, 561 F.3d
   3   983 (9th Cir. 2009) (“the decisionmaker may consider plaintiff’s conduct during
   4   litigation” when setting an award of statutory damages); McNamara v. Univ.
   5   Commer. Servs., Civ. No. 07-6079-TC, 2008 U.S. Dist. LEXIS 69961, *12 (D. Or.
   6   Sept. 16, 2008) (awarding $1,000 in statutory damages to copyright plaintiff who
   7   had demanded $300,000); UN4 Prods. v. Primozich, 372 F. Supp. 3d 1129, 1135
   8   (W.D. Wash. 2019) (finding $750 “adequate to deter defendants” and not
   9   “imposing draconian penalties that are out of proportion to the harm caused by
  10   Defendants’ actions or any benefits derived therefrom”). Any award under 17
  11   U.S.C. § 504(c)(2) should be limited to $750 per work, or $200 per work upon a
  12   finding of innocent infringement.
  13   V.     Conclusion.
  14          Therefore, and upon the record evidence previously filed, Defendants
  15   respectfully request that the Court:
  16          1.       Deny DSE’s renewed motion for summary judgment in all respects;
  17          2.       Submit a request to the Register of Copyrights to advise the Court
  18                   whether the inaccurate information included in the applications for
  19                   Go! and Sneetches, if known, would have caused it to refuse
  20                   registration pursuant to 17 U.S.C. § 411(b)(2);
  21          3.       Stay the proceedings pending the Register’s response;
  22          4.       Upon the Register’s response, find that the copyright registrations
  23                   for Go! and Sneetches are invalid and dismiss the infringement
  24                   claims as to those works;
  25          5.       Find that Defendants made de minimis use of Sneetches and Grinch
  26                   and dismiss the infringement claims as to those works;
  27
  28
                                                   18
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 179 Filed 04/30/21 PageID.7932 Page 19 of 19



   1          6.        Find that any infringement was not willful and grant Defendants
   2                    summary judgment on that issue pursuant to Fed. R. Civ. P. 56(f)(1);
   3          7.        Find that any infringement was innocent and grant Defendants
   4                    summary judgment on that issue pursuant to Fed. R. Civ. P. 56(f)(1);
   5          8.        Award the minimum statutory damages available per work for any
   6                    infringement; and
   7          9.        Submit any remaining triable issues to the jury.
   8
   9
       April 30, 2021                          Respectfully submitted,
  10
  11
                                                /s/ Dan Booth
                                                Dan Booth
  12                                            DAN BOOTH LAW LLC
  13
                                                Michael Licari
  14                                            THE LAW OFFICES OF MICHAEL LICARI
  15
                                                Attorneys for Defendants
  16
  17
                                  CERTIFICATE OF SERVICE
  18
              I hereby certify that on this April 30, 2021 I electronically filed the foregoing
  19
       document by using the Court’s ECF system, thereby causing a true copy thereof to
  20
       be served upon counsel of record for Plaintiff Dr. Seuss Enterprises, L.P., as
  21
       identified on the Notice of Electronic Filing.
  22
  23
                                                             /s/ Dan Booth
  24
  25
  26
  27
  28
                                                  19
       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR SUMMARY JUDGMENT;
       REQUEST FOR RELIEF PURSUANT TO FED. R. CIV. P. 56(f)(1)   Case No. 16-cv-2779-JLS-BGS
